DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12 are pending.
Claim 6 is withdrawn.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  Claims 1 and 11 recite, “Expandable container shelter comprising” in line 1 and it appears this language is intended to recite, “An expandable container shelter comprising.”  Appropriate correction is required.  In addition, claims 2-10 and 12 share the same objection, though the language would recite, “The expandable container shelter.”  
Claim 7 is objected to because of the following informalities:  Claim 7 recites, “an maximal length” in line 2 and it appears this language is intended to recite, “and a maximal length.”  Appropriate correction is required

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 11, claim 11 recites, “each frame” in line 5.  There is insufficient antecedent basis for this limitation in the claim. It appears this language refers to, “each supporting frame” and will be interpreted as such.  
Claim 12 is rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7 and 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Farmer (US 2014/0311052).
Re claim 1, Farmer discloses expandable container shelter (Fig. 5) comprising: 
a container (Fig. 8 10, [0050]) defining a longitudinal side (length of 10) and defining an inner length (inner length of 10) extending along the longitudinal side (longitudinal side of 10), 
a plurality of elements (16b, 16c) pivotally and vertically connected (Fig. 6) to the container (10) at opposite ends (ends of 10) of the longitudinal side (longitudinal side of 10) of the container (10), the plurality of elements (16b, 16c) being provided for creating a structure (Fig. 5) designed for extending an inner space (inner space of 10) of the container (10) at the longitudinal side (longitudinal side of 10) of the container (10), wherein the plurality of elements (16b, 16c) comprise a pair of supporting frames (16b, 16c), wherein at least one supporting frame (16b, 16c) of the pair of supporting frames (16b, 16c) comprises at least one horizontal beam (Fig. 6, any beam of 16b and/or 16c), wherein the at least one supporting frame (16b, 16c) has a length (Fig. 6) that is greater than or equal to one half the inner length (half the length of 10) of the container (10) and less than or equal to the inner length (inner length of 10) of the container (10, see Fig. 7, where 16b for example extends more than half the length of 10, but less than the length of 10); and 
a plurality of shelter roof supports (24) connected to the pair of supporting frames (16b, 16c).
Re claim 2, Farmer discloses expandable container shelter according to claim 1, wherein the length of at least one supporting frame (16b, 16c) extends from the 
Re claim 3, Farmer discloses expandable container shelter according to claim 1, further comprising an auxiliary frame (18, 22a, 22b) for providing transversal connection (Fig. 2) of the pair of supporting frames (16b, 16c) in an opened position (Fig. 2), the auxiliary frame (18, 22a, 22b) being mounted on the at least one supporting frame (16b, 16c) an opposite end (Fig. 2) from the container (10).
Re claim 4, Farmer discloses expandable container shelter according to claim 3, wherein the plurality of shelter roof supports (24) are connected to the auxiliary frame (18, 22b, 22c) and the container (10).
Re claim 5, Farmer discloses expandable container shelter according to claim 3, wherein the auxiliary frame (18, 22a, 22b) is foldable and insertable into (Fig. 6) the at least one supporting frame (16b, 16c).
Re claim 7, Farmer discloses expandable container shelter according to claim 1, wherein the pair of supporting frames (16b, 16c) are placed inside the container (10, [0050]) in different planes (Fig. 8) and maximal length (of 16b and 16c) of the at least one supporting frame (16b, 16c) is equal to a value of the inner length (of 10) of the container (10, [0050]).
Re claim 10, Farmer discloses expandable container shelter according to claim 1, wherein the pair of supporting frames (16b, 16c), an auxiliary frame (18, 22a, 22b), the plurality of shelter roof supports (24) and a roof (the front most roof panel shown in Fig. 5) in a storage configuration (Fig. 8, or disposed within the container of [0050]) of the container (10, [0050]) are in the inner space (within the container of [0050]) of the 
In the event the Examiner over broadly construed the language “do not project over the outline,” and the language regarding being disposed in the inner space, see alternative rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farmer (US 2014/0311052) in view of Wasson (US 2017/0081867).
Re claim 8, Farmer discloses expandable container shelter according to claim 1, but fails to disclose wherein the plurality of shelter roof supports are inflatable beams.
However, Wasson discloses wherein the plurality of shelter roof supports (122, 124) are inflatable beams ([0026]).
It would have been obvious to a person having ordinary skill in the art before the effective fining date of the claimed invention to modify the expandable container shelter of Farmer wherein the plurality of shelter roof supports are inflatable beams as disclosed by Wasson in order to simplify collapsing for ease of transport ([0002]), and reduce weight during transport.  
Re claim 9, Farmer as modified discloses expandable container shelter according to claim 8, but fails to disclose wherein the inflatable beams are permanently connected at least to one supporting frame or to the container.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the expandable container shelter of Farmer such that the inflatable beams are permanently connected at least to one supporting frame or to the container in order to make the structure stronger and more rigid, and less likely to separate in the event of weather, earthquakes and the like.  
Re claim 11, Farmer discloses expandable container shelter (Fig. 5) comprising: 
a container (Fig. 8 10, [0050]) defining a longitudinal side (length of 10) 

a plurality of shelter roof supports (24) extending longitudinally between the pair of supporting frames (16b, 16c), but fails to disclose wherein each shelter roof support comprises an inflatable beam connected to each supporting frame of the pair of supporting frames.
However, Wasson discloses wherein each shelter roof support (122, 124) comprises an inflatable beam ([0026]) connected to each supporting frame (236, 308, 306) of the pair of supporting frames (236, 308, 306, see also 16b/c of Farmer).  
It would have been obvious to a person having ordinary skill in the art before the effective fining date of the claimed invention to modify the expandable container shelter of Farmer disclose wherein each shelter roof support comprises an inflatable beam connected to each supporting frame of the pair of supporting frames as disclosed by Wasson in order to simplify collapsing for ease of transport ([0002]), and reduce weight during transport.  
Re claim 12, Farmer as modified discloses the expendable container shelter of claim 11, wherein the container (10, [0050]) defines an inner length (length of 10) along the longitudinal side (longitudinal side of 10), and wherein each supporting frame (16b, 16c) of the pair of supporting frames (16b, 16c) has a length (Fig. 6) that is greater than or equal to one half the inner length (half the length of 10) of the container (10) and less than or equal to the inner length (inner length of 10) of the container (10, see Fig. 7, where 16b for example extends more than half the length of 10, but less than the length of 10).

Claim(s) 8-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farmer (US 2014/0311052) in view of Lewis (US 6,029,404).
Re claim 8, Farmer discloses expandable container shelter according to claim 1, but fails to disclose wherein the plurality of shelter roof supports are inflatable beams.
However, Lewis discloses wherein plurality of the shelter roof supports (20, 22) are inflatable beams (Col 3 lines 30-35).
It would have been obvious to a person having ordinary skill in the art before the effective fining date of the claimed invention to modify the expandable container shelter of Farmer wherein the plurality of shelter roof supports are inflatable beams as disclosed by Lewis in order to simplify collapsing for ease of transport (Col 2 lines 15-18), and reduce weight during transport.  
Re claim 9, Farmer as modified discloses expandable container shelter according to claim 8, wherein the inflatable beams (22) are permanently connected (Fig. 1) at least to one supporting frame (21) or to the container.
In the event that the Examiner over broadly construed the phrase, “permanently connected,” regardless, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the expandable container shelter of Farmer such that the inflatable beams are permanently connected at least to one supporting frame or to the container in order to make the structure stronger and more rigid, and less likely to separate in the event of weather, earthquakes and the like.  
Re claim 11, Farmer discloses expandable container shelter (Fig. 5) comprising: 
a container (Fig. 8 10, [0050]) defining a longitudinal side (length of 10) 
a pair of supporting frames (16b, 16c), each supporting frame (16b, 16c) of the pair of supporting frames (16b, 16c) being connected to the container (10) in 
a plurality of shelter roof supports (24) extending longitudinally between the pair of supporting frames (16b, 16c), but fails to disclose wherein each shelter roof support comprises an inflatable beam connected to each supporting frame of the pair of supporting frames.
However, Lewis discloses wherein each shelter roof support (20, 22) of the plurality of the shelter roof supports (20, 22) comprises an inflatable beam (Col 3 lines 30-35) connected to each supporting frame (Farmer; 16b, 16c) of the pair of supporting frames (Farmer: 16b, 16c)
It would have been obvious to a person having ordinary skill in the art before the effective fining date of the claimed invention to modify the expandable container shelter of Farmer wherein each shelter roof support comprises an inflatable beam connected to each supporting frame of the pair of supporting frames as disclosed by Lewis in order to simplify collapsing for ease of transport (Col 2 lines 15-18), and reduce weight during transport.  
Re claim 12, Farmer as modified discloses the expendable container shelter of claim 11, wherein the container (10, [0050]) defines an inner length (length of 10) along the longitudinal side (longitudinal side of 10), and wherein each supporting frame (16b, 16c) of the pair of supporting frames (16b, 16c) has a length (Fig. 6) that is greater than or equal to one half the inner length (half the length of 10) of the container (10) and less than or equal to the inner length (inner length of 10) of the container (10, see Fig. 7, where 16b for example extends more than half the length of 10, but less than the length of 10).

Claim(s) 10 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Farmer (US 2014/0311052) in view of Fagnoni (US 4,534,141).
Re claim 10, Farmer discloses expandable container shelter according to claim 1, but fails to disclose wherein the pair of supporting frames, an auxiliary frame, the plurality of shelter roof supports and a roof in a storage configuration of the container are in the inner space of the container, whereby the pair of supporting frames, the 
However, Fagnoni discloses wherein the pair of supporting frames (30), an auxiliary frame (44), the plurality of shelter roof supports (Farmer: 24) and a roof (34) in a storage configuration (Fig. 1) of the container (1) are in the inner space (inner spaces of 1) of the container (1), whereby the pair of supporting frames (30), an auxiliary frame (44), the plurality of shelter roof supports (Farmer: 24) and the roof (34) do not project out over the outline (Fig.1) of the container (1).
It would have been obvious to a person having ordinary skill in the art before the effective fining date of the claimed invention to modify the expandable container shelter of Farmer wherein the pair of supporting frames, an auxiliary frame, the plurality of shelter roof supports and a roof in a storage configuration of the container are in the inner space of the container, whereby the pair of supporting frames, the auxiliary frame, the plurality of shelter roof supports, and the roof do not project out over the outline of the container as disclosed by Fagnoni in order to allow for simpler transport of the shelter, as each piece is container interior to the shipping container and is easily assembled from the shipping container.  In this manner, all the parts are interconnected so that on site it is only necessary to move component parts relatively to one another (Col 1 lines 18-23).

Response to Arguments 
Objections to the Claims:  
Objections to the Drawings:  Applicant’s argument with respect to the drawings is persuasive and objection to the drawings is hereby withdrawn.
Claim Rejections 35 USC 112:  Applicant’s argument with respect to the claims rejected under 35 USC 112 is persuasive and rejection (for the reasons stated in the previous rejection) of the claims pursuant to 35 USC 112 is hereby withdrawn.
Claim Rejections 35 USC 102 and 103:  Applicant’s arguments with respect to all claims have been considered but are moot as they do not apply to any of the combination of references relied upon in the above rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635